United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-2160
                                   _____________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Missouri.
                                         *
Darrell D. Whitmore,                     *     [UNPUBLISHED]
                                         *
             Appellant.                  *
                                   _____________

                                 Submitted: December 9, 1997
                                     Filed: December 19, 1997
                                  _____________

Before BOWMAN, FLOYD R. GIBSON, and HANSEN, Circuit Judges.
                         _____________

PER CURIAM.

      Appellant Darrell D. Whitmore appeals his convictions after trial by jury on
cocaine charges. His sole issue on appeal, that the District Court1 erred in denying his
motion for a judgment of acquittal, challenges the sufficiency of the evidence.

      Having reviewed the case, we are satisfied that the government's evidence,
consisting of the testimony of an accomplice who testified at trial pursuant to a plea



      1
      The Honorable Joseph E. Stevens, Jr., United States District Judge for the
Western District of Missouri.
agreement, was sufficient to allow the jury to find Whitmore guilty as charged beyond
a reasonable doubt. Accordingly, the convictions are affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-